IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CANDICE MCCONAUGHEY,1                         §
                                                  §   No. 276, 2018
           Petitioner Below,                      §
           Appellant,                             §   Court Below—Family Court
                                                  §   of the State of Delaware
           v.                                     §
                                                  §   File No. CK12-03234
    MICHAEL WOLFE,                                §   Petition Nos. 17-08034,
                                                  §   17-06600, 17-22646
           Respondent Below,                      §
           Appellee.                              §

                                Submitted: December 14, 2018
                                Decided: February 11, 2019

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                            ORDER

         After consideration of the opening brief and the record on appeal, it appears

to the Court that:

         (1)    The appellant, Candice McConaughey (“the Mother”), filed this appeal

from a Family Court decision and order, dated April 24, 2018, ruling on her petition

to modify custody and competing petitions for a rule to show cause. We find no

error or abuse of discretion in the Family Court’s decision. Accordingly, we affirm

the Family Court’s judgment.




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      (2)    The Mother and Michael Wolfe (“the Father”) are the parents of a son

born in October 2012 (“the Child”). Under the permanent custody order entered

with the parties’ consent on January 16, 2014, the Mother and the Father shared joint

legal custody of the Child. The Child lived primarily with the Mother, with the

Father having visitation every weekend from Saturday morning until Monday

morning, plus two three-hour visits each week. If the Mother could not provide

transportation, the Father was to provide transportation.

      (3)    On March 6, 2017, the Father filed a petition for a rule to show cause,

alleging that the Mother often failed to drop the Child off for visits or pick him up.

He sought full residential placement of the Child. On March 9, 2017, the Mother

filed a petition for modification of custody, alleging that the Father had no physical

address, was not consistently picking the Child up twice a week for three-hour visits,

and was picking up and dropping off the Child at his own convenience. On July 26,

2017, the Mother filed a petition for a rule to show cause, making allegations similar

to those in her petition for modification of custody. The Mother filed a petition for

priority scheduling, which the Family Court denied.

      (4)    The Mother filed a motion for an emergency ex parte order reducing

the Father’s visitation. The Family Court denied the motion, finding the Mother did

not establish a risk of immediate, irreparable harm. The Family Court reminded the

parties to comply with the existing court order. On August 18, 2017, the Family


                                          2
Court held a case management conference on the parties’ petitions. On August 25,

2017, the Family Court issued an order documenting the case management

conference, scheduling a hearing on the petitions for January 25, 2018, and

establishing pre-hearing deadlines and procedures.

      (5)    At the January 25, 2018 hearing, the Family Court heard testimony

from the Mother, her uncle, and the Father. The Family Court reserved decision and

gave the Mother additional time to submit into evidence text messages she

exchanged with the Father. In its April 24, 2018 decision, the Family Court

concluded that the parties should continue to have joint legal custody and the Child

should continue to reside primarily with the Mother during the school year (with the

Father having the Child on weekends), but the Father should have increased

visitation with the Child in the summer (every other week).

      (6)   As to the rules to show cause, the Family Court denied the Mother’s

petition. The Family Court found that the Mother had not shown the Father violated

the custody order. The Family Court granted the Father’s petition. The Family

Court found that the Mother violated the custody order by conditioning the Father’s

visits on additional changes to the locations and times of exchanges (the custody

order provided for exchange to occur at the Mother’s residence, but the Father had

agreed when the Mother changed the exchange location) and cancelling one of the

Father’s weekend visits because she was displeased with him. This appeal followed.


                                         3
       (7)    This Court’s review of a Family Court decision includes a review of

both the law and the facts.2 Conclusions of law are reviewed de novo.3 Factual

findings will not be disturbed on appeal unless they are clearly erroneous and justice

required they be overturned on appeal.4 When the determination of facts turns on a

question of the credibility and the acceptance or rejection of the testimony of

witnesses appearing before the trier of fact, we will not substitute our opinion for

that of the trier of fact.5

       (8)    The Mother’s arguments on appeal may be summarized as follows: (i)

the Family Court misstated certain facts, including the date of the custody order, the

Father’s remarriage, and the Mother’s profession and employer; (ii) the Family

Court was biased and relied on hearsay; (iii) the Family Court ignored things the

Mother raised at the hearing; (iv) the whole purpose of the Mother’s petition was to

modify the custody order in light of her work schedule, but that was not discussed

at the hearing; (v) the Family Court allowed the Father to introduce text messages

he exchanged with the Mother over the Mother’s objection that he had not provided

that evidence to her before the hearing as required by the case management order;




2
  Mundy v. Devon, 906 A.2d 750, 752 (Del. 2006).
3
  Id.
4
  Id.
5
  Wife (J.F.V.) v. Husband (O.W.V, Jr.), 402 A.2d 1202, 1204 (Del.1979).
                                              4
and (vi) the exchange times and locations in the order do not reflect the parties’

preferences.

       (9)     Although the Mother had the burden of supplying a transcript of the

January 25, 2018 hearing,6 she chose not to obtain one after the Family Court denied

her motion to waive the transcript fee. A civil litigant does not have an absolute

right to obtain a copy of a transcript at State expense.7 In the absence of a transcript,

the Court lacks an adequate basis for evaluating most of the Mother’s claims on

appeal.8 The Mother claims that the Family Court ignored the whole purpose of her

custody petition (to modify the visitation schedule in light of her work schedule),

but the petition does not mention her work schedule. As to the text messages, the

Family Court gave the Mother the opportunity to submit her text messages with the

Father after the hearing and considered those messages.

       (10) Under Delaware law, the Family Court is required to determine legal

custody and residential arrangements for a child in accordance with the best interests




6
  Supr. Ct. R. 9(e)(ii); Supr. Ct. R. 14(e); Tricoche v. Stale, 525 A.2d 151, 154 (Del. 1987).
7
  Mahan v. Mahan, 2007 WL 1850905, at *1 (Del. June 28, 2007).
8
  See, e.g., Baines v. Hunter, 2018 WL 2316541, at *1 (Del. May 22, 2018) (“To the extent the
respondent/petitioner below-appellant claims that the Family Court disregarded the evidence he
offered or disputes the Family Court's factual findings, we cannot review those claims in the
absence of a transcript of the [] rule to show cause hearing.”); Drake v. Orlando, 2017 WL
1409578, at *2 (Del. Apr. 19, 2017) (“In the absence of a transcript of the custody hearing, this
Court lacks an adequate basis for evaluating the Father's claims that the Family Court failed to
consider certain evidence.”).
                                               5
of the child.9 The April 24, 2018 decision reflects that the Family Court carefully

considered all of the best interest factors under 13 Del. C. § 722 and determined that

it was in the best interests of the Child to increase his visitation with the Father. We

find no basis to disturb the Family Court’s custody rulings. We also find no basis to

disturb the Family Court’s rulings on the rule to show cause petitions.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                               BY THE COURT:

                                               /s/ Karen L. Valihura
                                               Justice




9
  The best interest factors include: (i) the wishes of the parents regarding the child’s custody and
residential arrangements; (ii) the wishes of the child regarding her custodians and residential
arrangements; (iii) the interaction and interrelationship of the child with her parents, grandparents,
siblings, persons cohabitating in the relationship of husband and wife with a parent of the child,
and any other residents of the household or persons who may significantly affect the child’s best
interests; (iv) the child’s adjustment to her home, school, and community; (v) the mental and
physical health of all individuals involved; (vi) past and present compliance by both parents with
their rights and responsibilities to the child under 13 Del. C. § 701; (vii) evidence of domestic
violence; and (viii) the criminal history of any party or any resident of the household. 13 Del. C.
§ 722.
                                                  6